
	
		III
		110th CONGRESS
		1st Session
		S. RES. 313
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2007
			Mr. Lott (for himself
			 and Mr. Pryor) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the We Don't Serve Teens
		  campaign.
	
	
		Whereas the 2005 National Survey on Drug Use and Health
			 estimates there are 11,000,000 underage alcoholic beverage drinkers in the
			 United States;
		Whereas research shows that young people who start
			 drinking alcoholic beverages before the age of 15 are 4 times more likely to
			 develop an alcohol-related disorder later in life;
		Whereas surveys show that 17 percent of 8th graders, 33
			 percent of high school sophomores, and 47 percent of high school seniors report
			 recent drinking;
		Whereas, in a 2003 survey of drinkers ages 10 to 18, 65
			 percent said they got the alcohol from family members or friends—some took
			 alcohol from their own home or a friend's home without permission, and in other
			 cases adults, siblings, or friends provided the alcohol;
		Whereas the Surgeon General issued a national Call to
			 Action against underage drinking in March 2007, asking Americans to do more to
			 stop current underage drinkers from using alcohol and to keep other young
			 people from starting;
		Whereas the Leadership to Keep Children Alcohol Free
			 initiative is a coalition of Governors’ spouses, Federal agencies, and public
			 and private organizations which specifically targets prevention of drinking in
			 the 9- to 15-year-old age group;
		Whereas the National Alliance to Prevent Underage Drinking
			 is a coalition of public health, law enforcement, religious, treatment and
			 prevention, and other organizations with the goal of supporting and promoting
			 implementation of a comprehensive strategy to reduce underage drinking;
		Whereas the best protections against underage drinking are
			 comprehensive prevention and enforcement strategies that include educating
			 parents and members of the community;
		Whereas beverage alcohol is a unique product and is
			 regulated in such a way as to encourage social responsibility;
		Whereas parents should be encouraged to talk to their
			 children about the dangers of underage drinking;
		Whereas the goal of the We Don’t Serve Teens campaign is
			 to educate parents and community leaders about effective ways of reducing
			 underage drinking;
		Whereas the We Don’t Serve Teens campaign seeks to unite
			 State officials, business leaders, parents, and community leaders in fighting
			 underage drinking;
		Whereas the Federal Trade Commission has partnered with
			 other Government entities, members of the beverage alcohol industry, and
			 members of the advocacy community to educate the public on the dangers of
			 underage drinking;
		Whereas the Federal Trade Commission has created an
			 Internet website, www.dontserveteens.gov, as a resource for parents, educators,
			 and community leaders concerned with underage drinking;
		Whereas Congress has demonstrated its commitment to the
			 prevention of underage drinking by enacting the Sober Truth on Preventing
			 Underage Drinking Act (STOP), which recognizes that the 3-tier system of
			 manufacturer, wholesaler, and retailer and continued State regulation of the
			 sale and distribution of alcohol are critical to preventing access to alcohol
			 by persons under 21 years of age; and
		Whereas the We Don’t Serve Teens campaign recognizes that
			 all 3 tiers of the beverage alcohol industry play a key role in the prevention
			 of underage drinking, and unites all of those participants in a concerted
			 effort to protect America’s youth: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of campaigns working to prevent underage drinking, including
			 the We Don’t Serve Teens campaign;
			(2)recognizes
			 September 10–15, 2007, as National We Don’t Serve Teens
			 Week;
			(3)encourages people
			 across the Nation to take advantage of the wealth of information that can be
			 used to combat underage drinking; and
			(4)commends the
			 leadership and continuing efforts of all groups working to reduce underage
			 drinking, including State and local officials, the Federal Trade Commission,
			 community groups, public health organizations, law enforcement, and the
			 beverage alcohol industry.
			
